I dissent from the judgment of the majority. If Section 687, General Code, expressly took from the courts their jurisdiction in accounting sought by a creditor, and their power to appoint receivers in such actions in accordance with the ordinary rules of equity, it would, in my judgment, be invalid upon the ground that it deprived the litigant of his constitutional right to resort to the courts. But the statute contains no such provision.
Abuses in the appointment of receivers may have grown up in recent years. Such abuses, if they exist, are not to be corrected by confiding the exclusive power to apply for such a remedy to a non-elective official. Whatever errors may be committed in the trial court, there is always in such a court proceeding opportunity for record and review. In the long run, this opportunity protects the litigant infinitely more than a concentration of power in the executive, which may, at a particular time of depression, have its convenient aspects. *Page 294